DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/16/2020, and 12/22/2020 were filed after the mailing date of the Non-Final office action on 05/29/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 12, and 14 is rejected under 35 U.S.C. 103 as being unpatentable over Zehavi (U.S. 2017/0072467, previously cited) in view of Andersen (U.S. 2017/0304964). 

Regarding Claim 1, Zehavi teaches an apparatus for powder-bed fusion (paragraph [0006]). Zehavi teaches a depositor that deposits a plurality of layers of a powder material (paragraph [0044]). Zehavi teaches an energy beam source that generates an energy beam (paragraph [0059]). Zehavi teaches a deflector (e.g., a scanning laser) that applies the energy beam to fuse the powder material in a first area in a first one of the layers (paragraphs [0058]-[0059]). 
However, Zehavi does not teach a powder fixer that binds the powder material in a second area in a second one of the layers, wherein the second area is underneath the first area such that the bound powder material in the second one of the layers mechanically supports the fused powder material in the first area in the first one of the layers. 
Andersen teaches an additive manufacturing processed using sacrificial materials (abstract). Anderson teaches a powder fixed that binds the powder material the powder material in a second area that is underneath a first area such that the bound powder material in the second layer mechanically supports the fused powder material in a first area of a layer (Figure 1; paragraphs [0005] and [0046]-[0047]). Andersen teaches this processing feature allows easy removal of the support material and avoids the use of support posts that require machining for removal (paragraph [0006]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zehavi with the concepts of Andersen with the motivation of avoiding the use of support posts and machining operations. 
Claims 3-5, Andersen teaches the powder fixer including a compactor that compacts powder material in the second area (reading on Claim 3), specifically a mechanical roller (reading upon Claim 4), of which mechanically presses the powder material as it rolls over non-compacted powder (reading upon Claim 5) (Figure 1; paragraphs [0005], and [0046]-[0047]). Andersen teaches this processing feature allows easy removal of the support material and avoids the use of support posts that require machining for removal (paragraph [0006]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zehavi with the concepts of Andersen with the motivation of avoiding the use of support posts and machining operations. 
Regarding Claim 6, Zehavi teaches the powder fixed including a heater that partially sinters the powder material in a second area (paragraphs [0056]-[0057]). 
Regarding Claim 12, Zehavi teaches an apparatus for powder-bed fusion (paragraph [0006]). Zehavi teaches a depositor that deposits a plurality of layers of a powder material (paragraph [0044]). Zehavi teaches an energy beam source that generates an energy beam (paragraph [0059]). Zehavi teaches a deflector (e.g., a scanning laser) that applies the energy beam to fuse the powder material in a first area in a first one of the layers (paragraphs [0058]-[0059]). Zehavi teaches a support system that establishes support material (Figure 4F, Char. No. 422) in a second area in a second one of the layers, wherein the second area is underneath the first area (Figure 4F, Char. No. 426) (Figure 4F, paragraphs [0056]-[0057]). 
However, Zehavi does not teach the support material in the second one of the layers mechanically supporting the fused powder material in a first area of a first layer. 
Andersen teaches an additive manufacturing processed using sacrificial materials (abstract). Anderson teaches a support material in a second layer that mechanically supports the fused powder material in a first layer (Figure 1; paragraphs [0005] and [0046]-[0047]). Andersen teaches this processing feature allows easy removal of the support material and avoids the use of support posts that require machining for removal (paragraph [0006]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zehavi with the concepts of Andersen with the motivation of avoiding the use of support posts and machining operations. 
Regarding Claim 14, Zehavi teaches the use of the depositor to establish support material in the second area of the second one of the layers (paragraphs [0044], [0056]-[0057]). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zehavi (U.S. 2017/0072467, previously cited) in view of Andersen (U.S. 2017/0304964) as applied to claim 1 above, and further in view of Ng (U.S. 2017/0014907, previously cited). 

Regarding Claim 2, Zehavi in view of Andersen are relied upon for the reasons given above in addressing claim 1. However, both Zehavi and Andersen are silent to a third one of the layers including a third area of powder material underneath the second area, and the deflector and the powder fixer are configured such that the powder material in the third area is not fused and not bound. 
	Ng teaches an additive manufacturing process wherein bracing structures are used to prevent lateral motion of the build powder (abstract). Ng teaches a layer including an area of powder material underneath an adjacent area of which is not fused nor bound (paragraph [0107]). Ng teaches that a first layer of unfused powder can inhibit adhesion between fused powder and the build platform (paragraph [0064]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zehavi in view of Andersen with the concepts of Ng with the motivation of inhibiting adhesion between fused powder and the build platform. 

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zehavi (U.S. 2017/0072467, previously cited) in view of Andersen (U.S. 2017/0304964) as applied to claim 1 above, and further in view of Peters (U.S. 2018/0099334, previously cited).

Regarding Claims 7-10, Zehavi in view of Andersen are relied upon for the reasons given above in addressing Claim 1. However, Zehavi nor Andersen teach the powder fixer including an applicator that applies a binding agent to the powder material in a second area, wherein the binding agent includes a liquid, a gel, or a resin. 
Peters teaches a method to additively manufacture multi-material parts (abstract). Peters teaches a powder fixer including an applicator that applies a binding agent to a powder material (paragraph [0009]). Peters teaches the binding agent including a liquid, a gel, and/or a resin (paragraph [0009]). Peters teach that these binding agents avoids the use of heat while the part is being grown but instead can temporarily bind (i.e., fix) the powder material using a binder (paragraph [0008]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zehavi in view of Andersen with the concepts of Peters with the motivation of temporarily binding powder material without the use of heat. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zehavi (U.S. 2017/0072467, previously cited) in view of Andersen (U.S. 2017/0304964) and Peters (U.S. 2018/0099334, previously cited) as applied to claim 7 above, and further in view of Cima (U.S. Patent No. 5,387,380, previously cited). 

Regarding Claim 11, Zehavi in view of Andersen and Peters are relied upon for the reasons given above in claim 7. However, neither Zehavi nor Peters teach the applicator including a nozzle that deposits a binding agent, wherein a nozzle tracks behind the depositor. 
Cima teaches a process for producing a component using additive manufacturing (abstract). Cima teaches the use of an applicator including a nozzle the deposits a binding agent, wherein the nozzle tracks behind a depositor that deposits a plurality of layers of a powder material (column 4, lines 12-25). Cima teaches that feature, in part, permits complex metal, ceramic, or metal-ceramic composite parts to be effectively formed with a very high degree of resolution in a reasonably short time period (column 3, lines 11-14). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zehavi in view of Andersen and Peters with the concepts of Cima with the motivation of permitting the formation of complex metal, ceramic, or metal-ceramic composite parts at a very high degree of resolution in a reasonably short period of time. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zehavi (U.S. 2017/0072467, previously cited) in view of Andersen (U.S. 2017/0304964) as applied to claim 12 above, and further in view of Pomerantz (U.S. Patent No. 5,386,500, previously cited). 

Regarding Claim 13, Zehavi in view of Andersen are relied upon for the reasons given above in addressing claim 12. However, Zehavi nor Andersen teach the support material including a foam. 
Pomerantz teaches a three dimensional modelling system (abstract). Pomerantz teaches a support material including a foam (column 13, lines 16-20). Pomerantz teaches foam as an alternative support material and is capable of being removed by the use of solvents such as acetone (column 13, lines 19-20). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zehavi in view of Andersen with the concepts of Pomerantz with the motivation of using a support material that is capable of being removed by the use of solvents. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Zehavi (U.S. 2017/0072467, previously cited) as applied to claim 12 above, and further in view of Miyano (WO-2015/151834, previously cited)

Regarding Claim 15, Zehavi is relied upon for the reasons given above in addressing claim 12. However, Zehavi nor Andersen teach the support system including a vacuum that removes powder material in a second area prior to the establishment of the support material. 
Miyano teaches an additive manufacturing process to form three-dimensional objects (abstract). Miyano teaches a vacuum that removes powder material in a selected area prior to the establishment of a second material (page 4, paragraph 2). Miyano teaches the feature allows for a powder material layer of a plurality of types of powder materials at appropriate positions within one powder material layer (page 4, paragraph 4). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zehavi in view of Andersen with the concepts of Miyano with the motivation of providing a powder material layer of a plurality of types of powder materials at appropriate positions within one powder material layer. 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Zehavi (U.S. 2017/0072467, previously cited) in view of Versluys (U.S. Patent No. 10,005,239, cited by applicant). 

Regarding Claim 24, Zehavi teaches an apparatus for a powder bed fusion system (paragraph [0006]). Zehavi teaches a support structure formed by the powder-bed fusion system (paragraphs [0044], [0056]-[0057]). 
Zehavi teaches that “The part support base 422 can be removed from the workpiece 426. For example, the support posts 416 and the part support base 422 can be removed through an electrical discharge machining (EDM) operation” (paragraph [0127]). However, Zehavi does not explicitly teach an electrical current source, a connection that connects the electrical current source to the support structure, and a controller that applies an electrical current from the electrical current source to the support structure through the connection.  
Versluys teaches support structures for additive manufacturing processes (abstract). Versluys teaches an electrical current source and a connection that connects the electrical current source to the support structure through the connection (Figure 2; column 4, lines 44-47). Versluys teaches the support structure being configured to be separated from a build piece by the application of an electrical current (column 4, lines 37-54, column 5, lines 17-33). Versluys teaches this processing technique allows for the reduction or even eliminated of machining operations subsequent to article separation (column 6, lines 36-40).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zehavi with the concepts of Versluys with the motivation of reducing or eliminating post separation machining operation. 

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Zehavi (U.S. 2017/0072467, previously cited) in view of Versluys (U.S. Patent No. 10,005,239, cited by applicant) as applied to claim 24, and further in view of You (U.S. 2013/0119577).

Regarding Claim 25 and Claim 26, Zehavi teaches a build piece (Figure 4F, Char. No. 426 - thus reading upon Claim 26) being supported at one or more attachment points (Figure 4F, Char. No. 416). 
However, Zehavi does not teach the connection including a contact configured to contact the support structure, a second contact configured to contact a build piece supported by the support structure, and the electrical current being configured to pass through one or more attachment points and melt at least a portion of the support structure. 
Versluys teaches a connection including a contact configured to contact the support structure, a second contact configured to contact a build piece, and the electrical current being configured to pass through one or more attachment points (Figure 2; column 4, lines 37-54, column 5, lines 17-33).Versluys teaches this processing technique allows for the reduction or even eliminated of machining operations subsequent to article separation (column 6, lines 36-40).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zehavi with the concepts of Versluys with the motivation of reducing or eliminating post separation machining operation. 
With respect to the limitation of “and melt at least a portion of the support structure” the examiner points to You. You teaches a method and apparatus for fabricating three-dimensional build pieces (abstract). You teaches detaching a build piece from a build platform by melting the sacrificial material that exist between them (paragraph [0039]). Thus, the examiner points out that if one uses the concepts of You with the combination of Zehavi in view of Versluys, one would appreciate that process and structure of Zehavi as modified is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that at least a portion of the support structure being melted would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Claims 27 is rejected under 35 U.S.C. 103 as being unpatentable over Zehavi (U.S. 2017/0072467, cited by applicant) in view of Versluys (U.S. Patent No. 10,005,239, cited by applicant) as applied to claim 24, and further in view of Karlen (U.S. 2016/0271697, previously cited).  

Regarding Claim 27, Zehavi in view of Versluys are relied upon for the reasons given above in addressing claim 24. However, neither Zehavi nor Versluys teach a connection including a first contact configured to contact a first location on the support structure, and a second contact configured to contact a second location on the support structure, such that the electrical current is applied across an electromechanical transducer of the support structure. 
Karlen teaches a method relating to removing powder within articles produced by additive manufacturing (abstract). Karlen teaches the use of a transducer being an ultrasonic transducer (e.g., an electromechanical transducer), and that this feature allows for sintered material to more easily be removed (paragraph [0017]). The removed sintered material taught within Karlen is considered to be analogous to the support structures within the instant application as Karlen teaches “the sintering process binds the non-melted particles together providing additional mechanical strength during the build process” (paragraph [0002]), and further teaches that this supporting material is intended to be removed after the build has been completed (paragraphs [0015]). 
With respect to the features including a connection including a first contact configured to contact a first location on the support structure, and a second contact configured to contact a second location on the support structure, the examiner points out that these features would have been obvious within the combination of Zehavi in view of Versluys and Karlen. The skilled artisan would have recognized from the combination that application of a current source to the support structure via electrical contacts is required to attain the benefit of assisting removal of the support via these methodologies is not only obvious but necessary. 

Response to Arguments
Regarding the 35 U.S.C. 112(b) rejection of claim 12, applicant’s arguments have been fully considered and are persuasive, therefore, the rejection has been withdrawn.
Applicant’s arguments with respect to claims 1-15, and 24-27 have been considered but are moot because the new ground of rejection does not rely on all of the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Contact Information
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295.  The examiner can normally be reached on M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN L HECKMAN/Examiner, Art Unit 1735                            


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735